Citation Nr: 0430528	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
chronic cystitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).  

Procedural history

The veteran served on active duty from June 1952 to May 1954.

The veteran was granted service connection for chronic 
cystitis in an April 1959 rating decision; a 10 percent 
disability rating was awarded.  The 10 percent rating was 
continued in rating decisions dated January 1960, June 1964, 
December 1965 and August 1986.

In October 2001, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his chronic cystitis.  A November 2002 rating decision denied 
the claim, and he appealed.

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in October 2004.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran is seeking an increased disability rating for his 
service-connected chronic cystitis, which is currently 
evaluated as 10 percent disabling.  He essentially contends 
that his symptomatology is more severe than that contemplated 
by the assigned rating.

Reasons for remand

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475,  
§ 4, 114 Stat. 2096, 2098-99 (2000) [codified as amended at 
38 U.S.C. § 5107(a)] requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After a careful review of the record, the Board notes that 
the veteran has not received notice which fully complies with 
the VCAA and Quartuccio.  Crucially, while the RO's October 
2002 letter to the veteran informed the veteran of the need 
to submit evidence showing that his service-connected 
disability has increased in severity, neither this letter nor 
subsequent correspondence from the RO to the veteran 
specified who is ultimately responsible for obtaining this 
information.  In particular, while the October 2002 letter 
informed the veteran that he could provide VA authorization 
to obtain private medical records by completing the 
appropriate forms (VA Form 21-4142), it failed to inform him 
of the need to submit any other evidence or information that 
could possibly help to substantiate his claim, such as 
employment records, VA medical records or records from other 
Federal agencies.  Moreover, other than noting that the 
veteran would be scheduled for a VA medical examination, the 
October 2002 letter also failed to inform the veteran of any 
other information VA would seek to provide. 

A recent decision of the United States Court of Appeals for 
the Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, if the record 
has a procedural defect with respect to notice required under 
the VCAA, this may no longer be cured by the Board.  Under 
these circumstances, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Medical opinion

The veteran was afforded a VA medical examination in October 
2002.  During this examination, the veteran complained of 
voiding on an hourly basis both during the day and at night.  
He also reported incontinent episodes and the need to carry 
extra undergarments with him as a result.  The October 2002 
examiner noted that the veteran had a history of chronic 
cystitis in the remote past, which she characterized as 
resolved.  She also noted that the veteran suffered from 
prostate cancer, status post radioactive seed implant.  The 
examiner did not, however, assert which of these conditions 
caused the veteran's voiding dysfunction and incontinence.

Although service connection has been established for 
cystitis, service connection has not been granted for the 
residuals of prostate cancer.  It is not clear from the 
available evidence whether the veteran's voiding dysfunction 
and incontinence are due primarily to the service-connected 
cystitis or to a nonservice-connected disability such as 
prostate cancer.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996) [the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  For this reason, the 
case must be remanded for an additional VA medical opinion to 
clarify the source of the veteran's symptomatology. 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran with 
notice which complies with the 
notification requirements of the VCAA; 
specifically, VBA should inform the 
veteran of what information and/or 
evidence he is responsible for providing 
to VA in connection with his claim and 
what information it is VA's 
responsibility to obtain.

2.  VBA should obtain an addendum medical 
opinion to the October 2002 VA medical 
examination.  The veteran's claims file 
should be provided for review by the 
October 2002 examiner.  Based on a review 
of the evidence in the claims file, the 
medical opinion should address whether 
the veteran's voiding dysfunction and 
incontinence is related to his service-
connected cystitis or to a nonservice-
connected disability, including prostate 
cancer.  If the examiner who conducted 
the March 2003 VA examination is 
unavailable, the file should be referred 
to another similarly qualified examiner.  
If the examiner believes that physical 
examination of the veteran is required, 
such should be scheduled.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

3. Thereafter, VBA should readjudicate 
the issue on appeal.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case and be afforded reasonable opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




